DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 23 July 2019 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the non-patent literature document “Transmittal of Related Applications” is not a proper citation as there is no cited document, title, date, etc.  It has been lined through, and the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-6, and 10-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,469,719 to IMAI et al. (“IMAI”).
Regarding claims 1-2, 4-6, and 10-15, IMAI discloses a method of operating a laundry washing machine of the type including a wash tub (2,3) disposed within a housing (1) and a fluid property sensor (31) configured to sense turbidity and/or conductivity of fluid from the wash tub (see col. 9, ll. 3-15 and 59-66), the method comprising:
initiating a wash phase of a wash cycle to wash a load disposed in the wash tub with a wash fluid (inherent/implicit; note operation during wash operation at col. 9, l. 59 et seq.);
determining with the fluid property sensor a fluid property value associated with the wash fluid to assess an amount of detergent and/or soil in the wash fluid (see Table 4 and col. 9, l. 59 et seq.); and
selecting between a fill rinse operation and a spray rinse operation for a rinse phase of the wash cycle based at least in part upon the determined fluid property value (see col. 9, l. 59 – col. 11, l. 16; note the spray rinse is inherent/implicit in the supply of ,
wherein the fluid property sensor includes a turbidity sensor configured to measure turbidity of the fluid from the wash tub (photo sensor 31 detects turbidity, see col. 9, ll. 6-11), and wherein selecting between the fill rinse operation and the spray rinse operation includes selecting between the fill rinse operation and the spray rinse operation at least based upon turbidity of the fluid from the wash tub (see Table 4 and associated text, also cited above),
further comprising determining whether to perform an additional rinse operation based at least in part upon a second fluid property value sensed by the fluid property sensor after the selected fill rinse operation or spray rinse operation is performed (see repeating rinse based on soiling degree detection at col. 2, ll. 54-65),
further comprising selecting between the fill rinse operation and the spray rinse operation to be performed as the additional rinse operation based upon the second fluid property value (manifestly, repeating the above rinse would also include repeating selecting between fill rinse and spray rinse above),
further comprising repeating the selected fill rinse operation or spray rinse operation as the additional rinse operation (manifestly, repeating the above rinse would also include repeating selecting between fill rinse and spray rinse above),
wherein determining the fluid property value associated with the wash fluid is performed prior to initiating a rinse phase of the wash cycle, wherein selecting between the fill rinse operation and the spray rinse operation is performed prior to initiating the rinse phase of the wash cycle, and wherein the method further includes initiating the rinse phase of the wash cycle using the selected fill rinse or spray rinse operation after selecting between the fill rinse operation and the spray rinse operation (note above regarding TABLE 4 and associated text; also note either stored-water rinse (i.e. fill rinse) and rinse-with-dehydration (i.e. spray rinse) being performed based on determined degree of soiling as HIGH/MIDDLE and LOW, respectively, in cols. 9-10),
wherein selecting between the fill rinse operation and the spray rinse operation includes:
determining from the determined fluid property value whether the amount of detergent and/or soil in the wash fluid meets a threshold (manifestly, the control circuit measurement of degree of soiling to determine either HIGH/MIDDLE or LOW, and subsequent fill rinse or spray rinse determination being based on a detection signal “threshold”);
selecting the fill rinse operation for the rinse phase based on the determination (see above, selection of HIGH/MIDDLE or LOW degree of soiling),
wherein selecting the fill rinse operation for the rinse phase based on the determination includes selecting the fill rinse operation for the rinse phase in response to the threshold being met (see stored-water rinse selected for HIGH/MIDDLE degree of soiling detection above and in TABLE 4),
wherein selecting between the fill rinse operation and the spray rinse operation further includes selecting the spray rinse operation for the rinse phase in response to the threshold not being met (see selection of rinse-with-dehydration above and in TABLE 4),
wherein determining the fluid property value assesses a concentration of detergent and/or soil in the wash fluid (note in TABLE 4 the degree of soiling),
wherein determining from the determined fluid property value whether the amount of detergent and/or soil in the wash fluid meets a threshold includes determining from the determined fluid property value whether the amount of soil in the wash fluid meets the threshold (see above regarding TABLE 4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-2, 4-6, and 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over IMAI in view of US 5,167,722 to PASTRYK et al. (“PASTRYK”).
IMAI, supra, discloses the claimed invention including a washing machine method sensing fluid property (e.g. turbidity) of wash fluid to determine an amount of detergent and/or soil in wash fluid, and performing different rinse cycles based on the determined fluid property.  While Examiner takes the primary position that the rinse-with-dehydration rinse mode of IMAI (which involves supplying water into the tub and rotating at dehydration speed) inherently/implicitly teaches a spray rinse mode which anticipates the claims, IMAI does not expressly disclose the rinse as a spray rinse.  However, even if assuming arguendo that such spray rinsing was not anticipated by IMAI, the steps of selecting fill rinsing or spray rinsing based on sensed fluid properties is old and known in the art.  For instance, PASTRYK teaches a washing machine  (note operation of sensor for detecting over sudsing and defaulting to a deep fill rinse, or if sudsing is low, applying a spray/spin rinse (see col. 4, ll. 54-68).  
Therefore, the position is taken that it would have been obvious to one having ordinary skill in the art at the time of effective filing to perform the rinsing method of IMAI using either fill rinsing or spray rinsing based on sensed fluid properties to yield the same and predictable results of selecting a rinse type based on sensed amount of detergent or soiling.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over IMAI alone or in view of PASTRYK as applied to claims 1-2, 4-6, and 10-15 above, and further in view of US 2013/0145563 to KANG.
IMAI, supra
Because both IMAI and KANG teach using a turbidity sensor to determine a fluid property of wash fluid in a wash cycle, it would have been obvious to one skilled in the art at the time of effective filing to substitute one known turbidity sensor for the other to achieve the predictable result of determining a fluid property of wash fluid such as turbidity in order to control a rinse operation based on sensed turbidtity.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over IMAI alone or in view of PASTRYK as applied to claims 1-2, 4-6, and 10-15 above, and further in view of JP 04-054998 to KIUCHI et al. (“KIUCHI”).
IMAI, supra, disclose the claimed invention including fluid property sensors and conventional detergent dispensers for washing machines.  IMAI teaches a wash method and the desirability to increase detergent when degree of soiling is high and decrease detergent when degree of soiling is low (IMAI at col. 1, ll. 62-66), but IMAI does not appear to disclose the method further comprising controlling dispensing of detergent by a detergent dispenser based at least in part upon the fluid property value as recited in claim 9.  KIUCHI teaches that it is known in the washing machine art to control the quantity of detergent according to the sensed turbidity of a load at a beginning of a washing cycle (see KIUCHI at abstract).
Therefore, the position is taken that it would have been obvious at the time of effective filing to provide the washing machine and detergent dispenser in IMAI, with the turbidity sensing and dispensing of detergent at the beginning of the washing cycles based on the sensed turbidity, as taught in KIUCHI, to yield the same and predictable .

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over IMAI alone or in view of PASTRYK as applied to claims 1-2, 4-6, and 10-15 above, and further in view of US 5,737,790 to BADGER et al. (“BADGER”) or US 2005/0022317 to SHAFFER.
IMAI, supra, discloses the claimed invention including determining turbidity based on amount of soil in wash fluid, and teaches that the amount of detergent is increased or decreased based on degree of soiling (see col. 1, ll. 62-66).  IMAI does not appear to disclose determining turbidity based on amount of detergent as in claim 16.  However, it is known in the washing machine art to utilize a turbidity sensor for determining the liquid quality (i.e. soil and detergent amount) for the purpose of setting a rinse cycle and the amount of rinsing need based upon the turbidity level (see BADGER at col. 7, ll. 5-17).  SHAFFER also teaches an art-related washing/rinsing method wherein resistivity/conductivity of the washing fluid is sensed (indicative of amount of residual detergent) and the rinse cycle is determined based on the sensed fluid conditions (see SHAFFER at ¶ [0005]-[0007] & [0030]-[0035]).  
Therefore, the position is taken that it would have been obvious at the time of filing to provide the washing machine of IMAI with a turbidity/conductivity sensor as taught in BADGER or SHAFFER to determine the amount of suds/detergent left and selectively apply a deep fill rinse or spray rinse, accordingly, based on the amount of rinsing required from the amount of suds/detergent remaining.

Allowable Subject Matter
Claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L PERRIN whose telephone number is (571)272-1305.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael E. Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


Joseph L. Perrin, Ph.D.
Primary Examiner
Art Unit 1711



/Joseph L. Perrin/Primary Examiner, Art Unit 1711